DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions

Applicant’s election of claims 7-11 without traverse in the reply filed on 11/24/2020 is acknowledged. Claims 1-6 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over HIRANO et al. (US 5561321 A) (hereinafter Hirano) in view of Nagase et al. (US 2005/0214518 A1) (hereinafter Nagase) in view of Cho et al. (US 2011/0061906 A1) (hereinafter Cho).

Regarding claim 7, Hirano discloses,

    PNG
    media_image1.png
    529
    688
    media_image1.png
    Greyscale

A substrate (including 70,72,28 (56) ,34 (50) ,66, 34 (46) & 26 (54), Fig. 10) for an electronic power module (power semiconductor module 68, Col. 21), the substrate comprising an..……plate (ceramic substrate 66, Col. 21) presenting opposite first and second faces (top and bottom face of 66 as first and  second face respectively as shown above), with a first metal layer (metallic layer 34(46), Col. 10, Col. 17) arranged directly on the first face of the insulating plate (as seen), and a second metal layer 
But Hirano does not explicitly disclose,
	…….electrically insulating…..
…… presenting a coefficient of thermal expansion less than the coefficient of thermal expansion of the metal of the metal layer.
………….said at least one stack presenting a gradient in its coefficient of thermal expansion. 
But Hirano additionally discloses, 
Composite substrate may constitute alumina substrate (see abstract).
Meanwhile, Nagase discloses, 
Semiconductor power module may comprise ceramic substrate consisting of alumina, beryllia, silicon nitride or aluminum nitride with heat radiating plate formed on its rear and front surface (para [0002]) and this type of circuit board enables a high level of insulation to be obtained in a more stable manner than composite substrate formed from a resin substrate and a metal substrate, or resin substrate (para [0002]).
Since Hirano is not explicit about material of ceramic substrate 66, it would have been obvious to try by one of ordinary skill in the art before the effective filing date of the claimed invention to use alumina as a material of the ceramic substrate 66 (such that ceramic substrate 66 is electrically insulating since alumina is an electrically insulating as widely known in art) according to the disclosing of Nagase above, in order to enable a high level of insulation to be obtained in a more stable manner than composite substrate formed from a resin substrate and a metal substrate, or resin substrate, as taught by Nagase above, since it has been held that choosing from a finite number of identified, predictable solutions such as alumina, beryllia, silicon nitride or aluminum nitride to form a ceramic substrate , with a reasonable expectation of success is obvious.  KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).
Hirano & Nagase still does not explicitly discloses, 
…… presenting a coefficient of thermal expansion less than the coefficient of thermal expansion of the metal of the metal layer.
………….said at least one stack presenting a gradient in its coefficient of thermal expansion.
Meanwhile Cho discloses,

    PNG
    media_image2.png
    349
    628
    media_image2.png
    Greyscale

	
	The circuit pattern 102A is provided on both the upper and lower surfaces of the insulation base member 101. The circuit pattern 102A provided on the upper surface of the insulation base member 
	The circuit patterns 102A and 102B may be formed of any metal so long as it has properties allowing it to constitute the first conductive layer 102a having the first thermal expansion coefficient or the second conductive layer 102b having the second thermal expansion coefficient greater than the first thermal expansion coefficient (para [0041]).
	and such arrangement described above “prevent the PCBs from being warped while they undergo a high temperature process or a reflow process during the semiconductor package fabrication process, ……..whereby stress generated due to the warping behaviors in the different directions is canceled out to maintain the PCBs in a horizontal state, and accordingly, the warping phenomenon of the PCBs can be significantly reduced” (see para [0044]).
	Thus it would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention, to further modify Hirano & Nagase such that material of 26(54) presenting a coefficient of thermal expansion less than the coefficient of thermal expansion of the metal of the metal layer 34(46) and material of 28(56) presenting a coefficient of thermal expansion less than the coefficient of thermal expansion of the metal of the metal layer 34(50) , according to teaching of Cho above, in order to prevent PCB from being wrapped while they undergoes high temperature process or a reflow process (e.g. while forming solder layers 62 and 72, Hirano, Fig. 10), as taught by Cho above.
Hirano, Nagase & Cho still does not explicitly disclose, 
…….said at least one stack presenting a gradient in its coefficient of thermal expansion. 
But Hirano additionally discloses, 
Each metallic layer 34 may include tungsten layer 34a and silver-copper alloy layer 34c, a sub-layer 34b that is formed of tungsten mixed with silver-copper alloy, the percentage content of which increases with distance from alumina substrate 16 and therefore has the coefficient of thermal expansion which increase with the distance from the alumina substrate 16 . Thus the difference between the thermal expansion coefficients of each pair of adjacent sub-layers 34a, 34b, and 34c in each metallic layer 34 is small, thereby not producing any significant thermal stresses between the alumina substrate 16 and the corresponding copper sheet 26, 28 or metallic layer 34. That is, when the formation of the metallic layers 34, 34 and the bonding of the copper sheets 26, 28 are effected by being heated or cooled, the remaining of thermal stress (i.e. residual stress) due to heating and cooling is very small. Consequently the composite substrate 30 enjoys high bonding strength, and freedom from cracks or peeling due to temperature changes, as described above (see Fig. 6, col. 9, line 64-67, col. 10, line 1-17 and abstract)……..and such composite substrate 30 advantageously used as a substrate for power semiconductor module generating large amount of heat….. The power semiconductor module enjoys high durability and reliability (col. 10, lines 18-26).
	It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to further modify substrate in the combined device such that 34 constitutes sub-layers 34a, 34b and 34c such that coefficient of thermal expansion of 34c increases with distance from the alumina substrate 66 such that 34 in the stack presents a gradient in thermal expansion coefficient, according to disclosing of Hirano above, in order to  get the advantage of  high bonding strength, and freedom from cracks or peeling due to temperature changes facilitating power semiconductor module 68 having high durability and reliability, as taught by Hirano above. 

Regarding claim 9, Hirano discloses, 

    PNG
    media_image3.png
    532
    688
    media_image3.png
    Greyscale

An electronic power module (power semiconductor module 68, Hirano Fig. 10) comprising a substrate (including 70, 72, 28 (56), 34 (50), 66, 34 (46) & 26 (54)) presenting a first face and a second face opposite from the first face (as shown above), and a radiator (fin 74, Col. 21) mounted on the second face of the substrate, the first face of the substrate being for receiving electronic component… (60).
But Hirano does not explicitly disclose, wherein the substrate is a substrate
It would have been obvious to one of ordinary skill in the art at the time of filing, to incorporate the substrate of Hirano, Nagase & Cho according to claim 7 into Hirano’s substrate for the purpose of 
Hirano, Nagase & Cho still does not explicitly disclose, components (i.e. receiving plurality of component).
	But Hirano Fig.9 shows, first face of 26(54) may receive plurality of electronic component 60.
However, the above limitation does not distinguish the present invention over the prior art of Hirano, Nagase & Cho who teaches the structure which is capable of performing the intended use (first face of the substrate capable of receiving plurality of electronic component 60) as claimed. Moreover, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ 2d 1647 (1987).

Regarding claim 10, Hirano, Nagase & Cho discloses the electronic power module according to claim 9 and further discloses, wherein the radiator (comprises the last thermomechanical transition layer of the second face of the substrate (as seen in Fig. 10 above, 74  comprises the last thermomechanical transition material layer 70 of the second face of the substrate), the radiator being …….from the last thermomechanical transition layer of the second face of the substrate (74 is made from  last thermomechanical transition material layer 70 of the second face of the substrate)
But Hirano, Nagase & Cho does not explicitly disclose, 
	…….made by additive manufacturing…….
However, the limitation "made by additive manufacturing" is merely a product-by-process limitation that does not structurally distinguish the claimed invention over the prior art. The patentability of a product does not depend on its method of production.  If the product in the product-. 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over HIRANO in view of Nagase in view of Cho and further in view of Liu et al. ( US 2016/0325384 A1).

Regarding claim 8, Hirano, Nagase & Cho discloses the substrate of claim 7 but do not explicitly disclose, wherein the coefficients of thermal expansion of the materials used for the thermomechanical transition layers lie in the range 3 ppm/0C to 17 ppm/0C. 
But Hirano additionally discloses, 28(56)/26(54) may be made of copper sheet (see Col. 21) i.e. materials used of both thermonuclear transition layers 28/56 and 26(54) may be copper. 
And Liu discloses, CTE (thermal expansion coefficient) of copper 17 ppm/0C (para [0051]).
Although Hirano, Nagase, Cho do not explicitly disclose CTE of Copper, Liu discloses CTE ( thermal expansion coefficient)  about 17 ppm/0C inherent to copper which falls  in the claimed range of 3-20 ppm/0C.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over HIRANO in view of Nagase in view of Cho and further in view of  Arnold (US 2005/0045358 A1)

Regarding claim 11, Hirano, Nagase & Cho discloses the electronic power module according to claim 9 but does not explicitly discloses, further comprising a package  suitable for protecting the electronic components mounted on the first face of the substrate, the package being made by additive manufacturing from the last thermomechanical transition layer of the first face of the substrate
But Arnold discloses, 

	It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention, to modify combined power module such that a EMI shield 14 made from the same material of Hirano’s 26(54) and covering Hirano’s electronic components 60 such that a package (14) suitable for protecting the electronic components mounted on the first face of the substrate, the package being made by….. from the last thermomechanical transition layer (26(54)) of the first face of the substrate, according to teaching of Arnold, in order to provide EMI shielding to the electronic component, as taught by Arnold.
Hirano, Nagase, Cho & Arnold still does not explicitly disclose,
	….. by additive manufacturing…….
However the limitation "being made by additive manufacturing" is merely a product-by-process limitation that does not structurally distinguish the claimed invention over the prior art.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on (517)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHATIB A RAHMAN/Examiner, Art Unit 2813